Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Therefore, to make it more clearer, the abstract should read:
–An electric razor The electric razor a head portion that holds a comb-shaped outer blade and mesh-shaped outer blades each of which extending in a first direction so as to be movable in a second direction intersecting the first direction, comb blade urging members that urge the comb-shaped outer blade in the second direction, mesh blade urging members that urge the mesh-shaped outer blades in the second direction, and an engaging mechanism that, when the mesh-shaped outer blades are moved toward a unit base against urging force of the mesh blade urging members, moves the comb-shaped outer blade in a state where the comb-shaped outer blade does not project from the mesh-shaped outer blades with respect to the unit base.— or equivalent.

The lengthy specification (27 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
There are many minor informalities through out the specification, for example, missing articles, page 5, lines 15, 20, 23 should read –an electric razor 300--;…a grip portion 310…a head portion 320…--. Appropriate correction is required.
Claim Objections
Claims are objected to because of the following informalities:  
Claim 1, line 6 “each extending” should read –each of which—
To make it more clearer, claim 1, line 10 “wherein the electric razor comprises” should be deleted because line 1 already recites it. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claims 1 and 9 limitation “an engaging mechanism…a comb blade urging member…a mesh blade urging member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
 
For an example, First, "mechanism" is a generic substitute for “means”; second, the " mechanism " is modified by functional language including “engaging”; and third, the " mechanism" is not modified by sufficient structure to perform the recited function because "engaging" preceding mechanism describes the function, not the structure of the mechanism. 
Also, similarly analysis with a comb blade urging member…a mesh blade urging member. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 9  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
It is similarly analysis with a first engaging portion and a second engaging portion in claim 2, a projecting portion and a connecting portion in claims 4-5 therefore, these claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last paragraph of claim 1 “an engaging mechanism that, when the at least one mesh-shaped outer blade is moved toward the head portion against urging force of the mesh blade urging member, moves the comb-shaped outer blade in a state where the at least one mesh-shaped outer blade projects from the comb-shaped outer blade with respect to the head portion” (emphasis added) is run-on sentence and confusing what it actually being claimed. First, it is unclear the language “that” refers to what. Second,  it is unclear whether the language “moves” refers to “an engaging mechanism” or else. Third, as the claim is written, it is unclear what causes movements of the at least one mesh-shaped outer and the comb-shaped outer blade. Clarification is required.
Claim 2 recites “a first engaging portion that has a fixed relationship with the comb-shaped outer blade” (emphasis added) that is unclear because claim 1 requires the outer blade to be moved, therefore, the first engaging portion 241 is not a fixed relationship with the comb-shaped outer blade as seen in Figure 9. Therefore, it is unclear what scope to give this term “a fixed relationship with the comb-shaped outer blade”, 
similarly to a second engaging portion, it is unclear what scope to give this term “a fixed relationship with the at least one mesh shaped outer blade” since the at least one mesh shaped outer blade is moved.
Claim 2 recites “where the at least one mesh- shaped outer blade projects from the comb-shaped outer blade” is unclear what the language “projects” is in this situation, since there is no touch or projection between mesh-shaped and comb blades. Is Applicant trying to claim the comb blade is position between the mesh-shaped blades, right? 
Claim 4 recites “a bent portion connected to a tip of the projecting portion; and a connecting portion that connects the bent portion and the attaching portion” is unclear. If a bent portion connected to a tip of the projecting portion, it is unclear what constitution of a tip is. See https://www.merriam-webster.com/dictionary/tip that is a small piece or part serving as an end, cap, or point.
The scope of claim 8 is unclear and confusing. Lines 2-3 requires 2 or more mesh-shaped outer blades (inherently 2 or more mesh-shaped cutting units), the last paragraph requires two sets of blades and each set of blades being a set of blades, and claims 1 requires one comb-shaped outer blade and at least one mesh-shaped outer blade, thus, it is confusing and how many blades or cutting units are claimed.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohl (US 2012/0055025).
Regarding claim 1, as best understood, Pohl shows an electric razor (Figure 1) comprising:
a head portion (3, figures 2-6) comprising: 
a comb-shaped outer blade (8-9); and 
at least one mesh-shaped outer blade (6-7, Figure 2),
the head portion holding the comb-shaped outer blade and the at least one mesh- shaped outer blade each of which extending in a first direction (x direction, Figure 2) so as to be movable in a second direction (Z direction, Figure 2 and see movements in Figures 5-6) intersecting the first direction,
wherein the electric razor comprises:
a comb blade urging member (35, Figures 5-6) that urges the comb-shaped outer blade with respect to the head portion in the second direction;
a mesh blade urging member (15, Figures 5-6) that urges the at least one mesh-shaped outer blade with respect to the head portion in the second direction; and
an engaging mechanism (39/41 and 40/38), when the at least one mesh-shaped outer blade is moved toward the head portion against urging force of the mesh blade urging member during shaving by pressing the at least one mesh-shaped outer blade against a user’s skin, the engaging mechanism moves the comb-shaped outer blade in a state where the at least one mesh-shaped outer blade projects from the comb-shaped outer blade with respect to the head portion (Figures 5-6 shows the engaging mechanism 39/41 and 40/38, each of which projects or overlaps to each other and the cutting units 6-7 and 8-9 together. Please note that those cutting unites are float via springs 15 and 35 and see Para. 19) .
Regarding claim 2, as best understood, Pohl shows that the engaging mechanism comprises:
a first engaging portion (see the slit 39, Figures 5-6) that has a fixed relationship with the comb-shaped outer blade, and projects toward a side of the at least one mesh-shaped outer blade in a third direction intersecting the first direction and the second direction (the slit 29 is formed on the outer blade of the cutting unit 6 or 7, therefore, a abutment flat surface of the slit projects toward a side of the at least one mesh-shaped outer blade in a third direction intersecting the first direction and the second direction); and
a second engaging portion (41) that has a fixed relationship with the at least one mesh- shaped outer blade (Figures 5-6, it appears to be fixed with the cutting unit 9 and moves together), and projects toward a side of the comb-shaped outer blade in the third direction (Figures 5-6), and 
in the second direction, the first engaging portion is disposed at a position closer to the head portion than the second engaging portion is (Figures 5-6, see both cutting units 6/7), and the first engaging portion and the second engaging portion engage with each other in a state where the at least one mesh- shaped outer blade projects from the comb-shaped outer blade (Figures 5-6, the blade of the cutting unit 6 projects the blade of the cutting unit 9 if it is viewed from a lateral side).
Regarding claim 3, Pohl shows that the comb-shaped outer blade (17, Figure 4) comprises: a base portion (where the reference 28 or 29 is, Figure 4) having a rod shape extending in the first direction (Figure 4); and a rod-shaped open blade portion (30, Figure 4) having a cantilever rod shape (teeth) and projecting from the base portion in a direction intersecting the first direction (Figure 4).
Regarding claim 4, Pohl shows that an attaching portion (Figure 4 below) having a plate shape and extending in the first direction and the second direction which intersects the first direction (Figure 4 below); and 
a bent blade portion (inner blade, Figure 4) that connects the base portion and the attaching portion (Figure 4 shows all parts directly or indirectly connect to each other as a cutting unit), wherein the bent blade portion comprises: 
a projecting portion (teeth 27, Para. 22) projecting from the base portion along a third direction intersecting the first direction and the second direction (Figure 4); 
a bent portion (Figures 4-5, the inner blade is bent to form teeth) connected to “a tip of” the projecting portion; and 
a connecting portion (33 Figure 4) that connects the bent portion and the attaching portion.
Regarding claim 5, Pohl shows that the connecting portion is inclined (Figure 4 below) in such a manner that the connecting portion approaches the base portion in the  third direction as a distance from bent portion increases in the second direction (Figure 4 below) and that the connecting portion connects the bent portion with the attaching portion. 

    PNG
    media_image1.png
    576
    896
    media_image1.png
    Greyscale

Regarding claim 6, Pohl shows that in the third direction intersecting the first direction and the second direction, an end surface of the bent portion (Figure 4 above) is disposed at a position farther from a tip surface of the open blade portion with respect to the base portion (Figure 4 above).
Regarding claim 8, as best understood, Pohl shows that the at least one mesh-shaped outer blade comprises two or more mesh-shaped outer blades (Figure 2, there are two sets 6, 7) or Pohl shows two sets of blades of two mesh-shaped cutting units, each of the two sets of blades being a set of blades (inner and outer blades, Figures 4-5) in which the two or more mesh-shaped outer blades are arranged on both sides of the comb-shaped outer blade in the third direction intersecting the first direction and the second direction (Figures 2, 5-6).
Regarding claim 9, as best understood, Pohl shows that a blade unit configured to be attached to an electric razor (Figures 1-2 and see the discussion in claim 1 above), comprising a comb-shaped outer blade and at least one mesh-shaped outer blade (see the discussion in claim 1 above), the blade unit comprising:
a unit base that holds the comb-shaped outer blade “extending” and the at least one mesh-shaped outer blade each in a first direction so as to be movable in a second direction intersecting the first direction (Figures 1-2 and see the discussion in claim 1 above);
a comb blade urging member that urges the comb-shaped outer blade with respect to the unit base in the second direction;
a mesh blade urging member that urges the at least one mesh-shaped outer blade with respect to the unit base in the second direction; and
an engaging mechanism, when the at least one mesh-shaped outer blade is moved toward the unit base against urging force of the mesh blade urging member, moves the comb-shaped outer blade in a state where the comb-shaped outer blade does not project from the at least one mesh-shaped outer blade with respect to the unit base (Figures 1-2 and see the discussion in claim 1 above and see all issues in the section 112 above)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl.
If one is argued that Pohl’s a first engaging portion does not project toward a side of the at least one mesh-shaped outer blade in a third direction intersecting the first direction and the second direction, the rejection below is applied.
Regrading claim 2, Pohl shows all of the limitations as stated above except that a first engaging portion does not project toward a side of the at least one mesh-shaped outer blade. 
Examiner takes Official Notice that it has long been known to have a flange or a protrusion of some sort of a first engaging portion to project toward a side of the at least one mesh-shaped outer blade. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have a flange or a protrusion of some sort of a first engaging portion, since this is known alternative way for the same purpose of aiding moving parts together.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl in view of Sato (US 2016/0257008).
Regarding claim 7, Pohl shows all of the limitations as stated above except that the at least one mesh-shaped outer blade is curved in such a manner that the central portion thereof projects from both end portions thereof in a plane extending in the first direction and the second direction.
Sato shows mesh-shaped outer blades being curved in such a manner that the central portion thereof projects from both end portions thereof in a plane extending in first and second directions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the mesh-shaped outer blade (mesh-shaped cutting unit) of Pohl to have mesh-shaped outer blades being curved in such a manner that the central portion thereof projects from both end portions thereof in a plane extending in first and second directions, as taught by Sato, in order to provide a comfortable surface during shaving.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/4/2022